DETAILED ACTION
	This rejection is in response to Request for Continued Examination filed on 09/22/2020.
	Claims 1-7 and 9-20 are currently pending and have been examined.
	Claim 8 is cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/22/2020 has been entered.
 

Response to Arguments
Applicant’s arguments, see page 13, filed 09/22/2020, with respect to 35 U.S.C. 112(b) to claim 8 have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejection to claim 8 has been withdrawn since claim 8 has been cancelled.
Applicant’s arguments with respect to the prior art in light of the currently amended claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 and 9-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claims 1, 9, and 15 recite “wherein the display device is placed at a specified position overlaying a portion of said associated lens.” 
Applicant’s specification paragraph [0069] describes that the display device may be a clear lens, however it fails to mention that the display device is placed at a specified position overlaying a portion of said associated lens. Applicant’s specification describes the display device as a lens and does not describe the display device and the lens as two separate objects overlaying each other. Therefore, the subject matter 


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 9-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
  There is insufficient antecedent basis for the following limitations in 
Claim 5, 12, and 18 recite “the real-time digital representation of the object…”
Claims 9 and 15 recite “an audio command for toggling the digital overlay to enable the comparing and contrasting of the features of the object;” and then recites  “displaying, by the processor via the projection device installed within a housing attached to the augmented display system in response to said receiving and said processing the audio command, the digital overlay comparing and contrasting features of the object currently recorded by the visual recognition system onto the HUD of the display device (emphasis added
Claim 15 recites “the one or more central processing units (CPU)” and then recites “the CPU.”
Dependent claims inherit the same deficiencies are independent claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-6, 9-13, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Singh (Pub. No.: US 2016/0217623 A1, hereinafter “Singh”) in view of Starner et al. (Patent No. US 9,298,256 B1, hereinafter “Starner”) in further view of Schneider et al. (Pub. No.: US 2017/0318235 A1, hereinafter “Schneider”). 

Regarding claims 1, 9, and 15 
Singh discloses a method for comparing products using augmented reality comprising the steps of (Singh, [0004]: augmented reality; [0099]): 
detecting, by a processor of an augmented display system, a presence of an object being viewed through a visual recognition system …(Singh, [0004]: system providing augmented reality display; [0039]: detecting real-world object; [0072-0073]; [0055]);
determining, by the processor, the object being viewed by the visual recognition system (Singh, [0044]: identifying a real-world object associated (e.g., in connection) with a region of interest; [0073-0076]; [0055]); 
querying, by the processor, a data source for product information describing one or more features of the object being viewed (Singh, [0127-0129]: query the real-world object repository 830 for an identity of the real-world object; [0055]); 
overlaying, by the processor, the product information onto a heads-up display (HUD) generated by a display device, of said augmented display system, in a vicinity of the object or a digital representation of the object recorded by the visual recognition system in real-time corresponding to the product information, … (Singh, [0171]: virtual object may overlay some or the entire identified real-world object an outline, highlight, etc. of the identified real-world object 418;[0022]: display augmentation information and real-world footage in real-time;  [0025]: region of interest based on designated position on displayed real-world view and real world corresponding to such designated position; [0030-0031]: virtual object includes a summary representation of augmentation information; [0055]: processor and heads-up display; [0057]: head mounted display; [0004]: system providing augmented reality display);
 generating, by the processor, a digital overlay comparing and contrasting features of the object, currently recorded through the visual recognition system and the previously viewed objects (Singh, FIG. 8D; [0107]: comparison virtual objects overlaying the objects being compared; [0099]: the user may gaze at two real world objects 418, 420 to compare their features of most recent objects 
receiving, by the processor via an audio recording apparatus of the augmented display system, an audio command…. the digital overlay to enable the comparing and contrasting of the features of the object  (Singh, [0060]: receive user input via voice recognition while interacting with augmented reality displays; [0099]: display and compare different information about different objects; [0107-0108]: display includes overlaying objects being compared);
processing, by the processor, the audio command; displaying, by the processor, …, in response to said receiving and said processing the audio command, the digital overlay comparing and contrasting features of the object currently recorded by the visual recognition system onto the HUD of the display device (Singh, [0022]: real-time footage of real-world and AR; [0060]: user input via voice recognition for displaying augmented reality display; [0061-0062]: generate, recognize, and provide user input to display unit based on user input; [0055]: receive and process display information on heads-up display; [0099]: display and compare different information about different objects; [0107-0108]: display includes overlaying objects being compared)
Singh discloses a head-mounted display which usually includes a lens (Singh, [0055]) but does not explicitly disclose:
and an associated lens of said augmented display system;
wherein the display device is placed at a specified position overlaying a portion of said associated lens;
S/N: 15/819,1622receiving, by the processor via an audio recording apparatus of the augmented display system, an audio command for toggling…(emphasis added);  
displaying, by the processor, via a projection device installed within a housing attached to the augmented display system… (emphasis added).
However, Starner teaches that it is known for head mounted displays to include:
and an associated lens of said augmented display system (Starner, FIG. 11A, C14, L9-33: lens element of head mounted display facilitates augmented reality);
wherein the display device is placed at a specified position overlaying a portion of said associated lens (Starner, FIG. 11C, C16, L10-36: lens element coupled to display formed on lens element in center or other positions on lens to overlay graphics in user’s view of physical world);
displaying, by the processor, via a projection device installed within a housing attached to the augmented display system… (emphasis added) (Starner, FIG. 11.B, C15, L45-63: projector coupled to inside surface of head mounted device arm to project display).
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the known technique of Singh with Starner to include the aforementioned limitations since such a modification would be predictable. Specifically, Singh would continue to teach heads up display and augmented reality displays except that now the head mounted display include a lens, a display device placed in a position overlaying 
The combination of Singh and Starner teaches receiving audio commands (Singh, [0060]), but does not explicitly teach: 
receiving, by the processor via an audio recording apparatus of the augmented display system, an audio command for toggling… (emphasis added).
However, Schneider teaches that it is known to include: 
receiving, by the processor via an audio recording apparatus of the augmented display system, an audio command for toggling… (emphasis added) (Schneider, [0043] and [0047]: voice command to selectively toggle multiple images displayed).
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the known technique of Singh and Starner with Schneider to include the aforementioned limitations since such a modification would be predictable. Specifically, Singh and Starner would continue to user inputs via voice recognition to interact with the display except that now the voice command includes toggling the display according to the teachings of Schneider. This is a predictable result of the combination. (Schneider, [0010]).






Regarding claims 2, 10, and 16
The combination of Singh, Starner, and Schneider teaches the method of claim 1, as well as:
wherein the step of detecting the presence of the object is performed using a method selected from a group consisting of tracking eye gaze, object recognition and manually identifying interest in the object (Singh, [0066-0068]: detect user’s gaze towards object; [0098]: The user recognition unit 210 may detect such a gaze and/or the ROI determining unit 220 may determine which real world object the user may be fixated or gazing upon; [0109-0110]: user may select interest or gaze in its proximity; [0123-0124]: object recognition).  


Regarding claim 3
The combination of Singh, Starner, and Schneider teaches the method of claim 1, as well as wherein the visual recognition system comprises a camera streaming video of the object viewed to the HUD (Singh, [0055]: camera and HUD; [0057]: camera embedded in HMD).Page 39 of 46  


Regarding claims 4, 11, and 17
The combination of Singh, Starner, and Schneider teaches the method of claim 1, as well as: wherein the previously viewed objects similar to the object recorded through the visual recognition system are identified as a function of type, brand name, keyword tag or product category (Singh, [0101]: level of interest in object associated with duration of fixation on objects; [0102]: identify top three most viewed objects in past and comparing features of objects; [0104-0105]: identify objects based on user’s fixation; [0107]: identify and compare objects based on type).  


Regarding claims 5, 12, and 18
The combination of Singh, Starner, and Schneider teaches the method of claim 1, wherein overlaying the product information onto the HUD toggles the product information overlaid onto the real-time digital representation of the object as a function of the one or more of the features selected by a user for viewing (Singh, [0032]: virtual object may transition from one state to another state; [0099]: compare features of objects gazed upon; [0106]: determine object the user may be gazing at and virtual object that may be expanded by the augmented reality unit into areas or boxes; [0107]: virtual objects displayed overlaying the objects being compared; [0055]: HUD; and [0153]).  

Regarding claims 6, 13, and 19
The combination of Singh, Starner, and Schneider teaches the method of claim 1, wherein the HUD automatically changes the product information as a function of one or more features of the object becoming instantly within view of the visual recognition system (Singh, [0083]: generate the augmented reality display by combining the on-going real-world view and the virtual objects; [0030-0031]: transition state of presenting augmentation information changing continuously, [0055]; HUD, [0099]: features; [0073], and [0178]).  


Claims 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Singh, Starner, and Schneider as applied to claim 1 above, and further in view of Linden et al. (Pub. No.: US 2013/0198030 A1, hereinafter “Linden”).

Regarding claims 7, 14, and 20 
The combination of Singh, Starner, and Schneider teaches the method of claim 1, as well as the HUD displays (Singh, [0055-0057]), except for:
further comprising the steps of: further querying, by the processor, a history of previously viewed objects similar to the object recorded through the visual recognition system, wherein … displays a recommendation to purchase a product from the object currently being viewed or the history of previously viewed objects similar to the object recorded through the visual recognition system, as a function of comparing the product information.  
However, Linden teaches that it is known to include: 
further comprising the steps of: further querying, by the processor, a history of previously viewed objects similar to the object recorded through the visual recognition system, wherein the … displays a recommendation to purchase a product from the object currently being viewed or the history of previously viewed objects similar to the object recorded through the visual recognition system, as a function of comparing the product information (Linden, [0013]: recommendations based on items viewed by customer during current browsing session; [0015]: product viewing histories of users are recorded and analyzed to identify items that tend to be viewed in combination; [0112]: query 
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the known technique of Singh, Starner, and Schneider with Linden to include the aforementioned limitations since such a modification would have been predictable. Singh, Starner, and Schneider continue to teach a HUD display and identifying previously viewed objects except now Linden teaches that querying a history of previously viewed objects similar to the object recorded through the visual recognition system and displays a recommendation to purchase a product (Linden, paragraph [0019]).   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATASHA DEVI RAMPHAL whose telephone number is (571)272-2644.  The examiner can normally be reached on 11 AM - 7:30 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571) 272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LATASHA D RAMPHAL/Examiner, Art Unit 3684                                                                                                                                                                                                        
/MATTHEW E ZIMMERMAN/Primary Examiner, Art Unit 3684